Third District Court of Appeal
                               State of Florida

                        Opinion filed December 17, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D12-3302
                         Lower Tribunal No. 11-40576
                             ________________


                              Claudia Granera,
                                    Appellant,

                                        vs.

                     Sedano’s Supermarket #31, etc.,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Eddy O. Marban, for appellant.

      Quintairos, Prieto, Wood & Boyer, P.A., and Thomas A. Valdez (Tampa),
for appellee.


Before SHEPHERD, C.J., and LAGOA and SCALES, JJ.

     PER CURIAM.
      In December 2011, Appellant, Claudia Granera (Granera), filed a complaint

against Appellee, Sedano’s Supermarket #31, etc. (Sedano’s), alleging that

Sedano’s had discriminated and retaliated against Granera because of Granera’s

pregnancy in violation of the Florida Civil Rights Act (FCRA), section 760.10,

Florida Statutes (2011).

      Sedano’s filed a motion to dismiss Granera’s complaint asserting that

Granera was not a member of a class protected by FCRA.

      Based on this Court’s then-recent decision in Delva v. Continental Group,

Inc., 96 So. 3d 956 (Fla. 3d DCA 2012) (Delva I), wherein this Court held that

Florida law does not prohibit pregnancy discrimination in employment practices,

the parties stipulated to the trial court’s entry of an order of dismissal with

prejudice. The trial court’s November 2012 order of dismissal, however, expressly

reserved Granera’s right to prosecute an appeal.

      In December 2012, Granera brought the instant appeal, which we held in

abeyance while the Florida Supreme Court reviewed this Court’s Delva I opinion.1

      In April 2014, the Florida Supreme Court rendered a decision quashing our

holding in Delva I. See Delva v. Continental Group, Inc., 137 So. 3d 371 (Fla.

2014) (Delva II).


1While this appeal was being held in abeyance, the trial court entered an order on
May 30, 2014, dismissing the case for lack of prosecution. We vacate that order as
having been entered inadvertently and without jurisdiction.

                                         2
      In light of Delva II, Sedano’s properly conceded that the trial court’s

stipulated order of dismissal with prejudice should be reversed and remanded with

directions that the trial court reinstate Granera’s complaint.

      Reversed and remanded for proceedings consistent herewith.




                                           3